Morgan, J.
Motion to dismiss on the ground that the amount in dispute is under $500.
The object of the suit is to cause the defendant to vacate the premises No. 195 Poydras street. The defendant claims under a lease, which he says does not expire until the first January next, and he *48avers that if he were evicted it would damage him in the sum of $2000. Neither party claims any money judgment. We think it is the amount of the lease which gives us jurisdiction. Here the defendant only claims that he will owe, at the expiration which he assigns to it, $375. Hence we have no jurisdiction.
The appeal is therefore dismissed.
Rehearing refused.